                IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF TENNESSEE,
                         NASHVILLE DIVISION

      NICHOLAS ENNIS,                            :
      FIREARMS POLICY COALITION, INC., :
      and FIREARMS POLICY FOUNDATION, :
                                                 :
                         Plaintiffs              :
                                                 :
             v.                                  :        Civil Action No. –
                                                 :        Complaint – Civil Rights
                                                 :
                                                 :
      COUNTY OF SUMNER, TENNESSEE;               :
      ANTHONY HOLT in his official capacity:
      as County Executive and County Mayor :
      of Sumner County, TN; ROY “SONNY” :
      WEATHERFORD in his official capacity :
      as Sumner County Sheriff; CHRIS            :
      SANFORD in his individual and official :
      capacities; KYLE MAHANEY in his            :
      individual and official capacities;        :
      JUSTIN DOWNS in his individual and :
      official capacities; and CARL EDISON :
      in his individual and official capacities, :

                         Defendants

 COMPLAINT FOR DECLARATORY, INJUNCTIVE, AND OTHER RELIEF


      Plaintiffs Nicholas Ennis, Firearms Policy Coalition, Inc. (“FPC”), and

Firearms Policy Foundation (“FPF”), by and through their undersigned counsel,

hereby raise the following complaints against Defendants County of Sumner,

Tennessee, Anthony Holt in his official capacity as County Executive and County

Mayor of Sumner County, Tennessee, Roy “Sonny” Weatherford in his official

capacity as Sumner County Sheriff under the auspices of the Sumner County


                                         1

    Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 1 of 44 PageID #: 1
Sheriff’s Office (“SCSO”), and Chris Sanford, Kyle Mahaney, Justin Downs, and

Carl Edison in their individual capacities and official capacities as peace officers for

the Sumner County Sheriff’s Office (collectively “Defendants”).


                                  INTRODUCTION


   1. As a law-abiding resident of Sumner County who supports and lawfully

      exercises the Second Amendment right to keep and bear arms, Plaintiff

      Ennis responsibly advocates for this right through peaceable political speech,

      including on the controversial topic of gun control measures. This case

      concerns one form of that speech—a window sticker displayed on Plaintiff

      Ennis’s truck that contains the message “Fuck Gun Control.” While, to some,

      this might be a distasteful or even vulgar way of making the point, it is

      nevertheless protected as part of the robust public debate on a topic of

      national importance that not only must be permitted but encouraged under

      clearly established constitutional law. The political message on Plaintiff

      Ennis’s sticker is legally indistinguishable from the message at issue in the

      seminal free speech case of Cohen v. California, 403 U.S. 15 (1971), where

      Cohen strode through a courthouse in 1968 wearing a jacket bearing the

      slogan “Fuck the Draft”—at a time when the draft was at least as

      controversial as gun control laws are now—and the high court ruled he was

      fully within his free speech rights to do so.

   2. Like Cohen’s speech, Plaintiff Ennis’s speech about gun control cannot be

      suppressed for merely being “offensive” to the sensibilities of some people,

                                           2

     Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 2 of 44 PageID #: 2
   because no one who saw the message “could reasonably have regarded the

   words . . . as a direct personal insult.” Cohen, 403 U.S. at 20. The speech also

   cannot be regulated as “obscene” because speech may be suppressed as

   obscene only if it describes sexual conduct in a patently offensive way,

   appeals to prurient interests in sex, and lacks any serious literary, artistic,

   political, or scientific value. “Whatever else may be necessary to give rise to

   the States’ broader power to prohibit obscene expression, such expression

   must be, in some significant way, erotic.” Id. Plaintiff Ennis’s sexually-

   neutral message about the hot button political issue of gun control fits

   nowhere within the definition of “obscene” speech subject to regulation.

3. Yet, the Defendants in this case have used their law enforcement powers to

   target Plaintiff Ennis’s pro-Second Amendment speech for suppression. They

   surveilled Plaintiff Ennis at a gas station where he was refueling his truck,

   subjected him to a traffic stop as soon as he attempted to drive away,

   detained him there while accusing him of violating a state law that regulates

   the content of messages displayed on motor vehicles, issued him a citation for

   displaying an “obscene and offensive” message, and actively pressed the

   charge forward into a prosecution—all solely on the basis of his classically

   protected speech of “Fuck Gun Control.” Defendants’ enforcement actions

   against Plaintiff Ennis, as well as other Sumner County residents whom they

   have targeted over similar speech, expose the existence of law enforcement

   policies, practices, or customs which unconstitutionally infringe residents’



                                        3

 Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 3 of 44 PageID #: 3
   constitutional rights to peaceably exercise their free speech rights with

   political messages on or in their motor vehicles without being subjected to

   unreasonable search and seizure, unlawful censure, or unconstitutional

   retaliation for engaging in such speech.

4. This suit is a challenge to those policies, practices, and/or customs under the

   First, Fourth, and Fourteenth Amendments to the United States

   Constitution, and the counterpart provisions of the Tennessee Constitution,

   on behalf of Plaintiff Ennis, the members and supporters of Institutional

   Plaintiffs FPC and FPF, and all similarly situated individuals residing in

   Tennessee, who have already suffered constitutional injury at the hands of

   Defendants and who continue to face credible threats of such injury unless

   and until they obtain the relief they seek through this action.

                                   PLAINTIFFS

5. Plaintiff Ennis is a resident of the city of Westmoreland in Sumner County,

   Tennessee. Plaintiff Ennis seeks to vindicate and uphold his constitutionally

   guaranteed rights to engage in protected speech through lawful and peaceful

   expression of his views on matters of public interest and concern, especially

   about the ever-present public controversy over gun control measures being

   pursued in Tennessee and around the country, without being subjected to

   unreasonable search or seizure, unlawful censure, or unconstitutional

   retaliation for engaging in such protected speech activities. Ennis is a

   member and supporter of Plaintiffs FPC and FPF.



                                       4

 Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 4 of 44 PageID #: 4
6. Plaintiff Firearms Policy Coalition (FPC) is a non-profit organization

   incorporated under the laws of Delaware with a place of business in

   Sacramento, California. FPC has members in the State of Tennessee,

   including Plaintiff Ennis. The purposes of FPC include defending and

   promoting the People’s rights, advancing individual liberty, and restoring

   freedom. FPC serves its members and the public through direct and

   grassroots advocacy, legal efforts, and education aimed at defending the

   fundamental rights, privileges, and immunities guaranteed by the United

   States Constitution and embedded into the fabric of this nation through its

   deeply rooted histories and traditions, especially the fundamental right to

   keep and bear arms enshrined in the Second Amendment. Part and parcel of

   effectively pursuing FPC’s mission is preserving and defending the right and

   exercise of free speech under the First Amendment on the subject of the

   Second Amendment right to keep and bear arms, including especially speech

   concerning gun control measures in Tennessee and around the country,

   which are matters of important public concern. Of equal concern to FPC’s

   core mission are education and advocacy designed to protect its members and

   the public from being subjected to unreasonable search or seizures, unlawful

   censure, or unconstitutional retaliation for engaging in such protected speech

   activities.

7. Plaintiff Firearms Policy Foundation (FPF) is a non-profit organization

   incorporated under the laws of Delaware with a place of business in



                                      5

 Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 5 of 44 PageID #: 5
   Sacramento, California. FPF has members in the State of Tennessee,

   including Plaintiff Ennis. FPF serves the public through charitable activities,

   including legal research, litigation, and education, with a focus on advancing

   constitutional rights. Like FPC, part and parcel of effectively pursuing FPF’s

   mission is preserving and defending the right of exercise of free speech under

   the First Amendment on the subject of the Second Amendment right to keep

   and bear arms, including especially speech concerning gun control measures

   in Tennessee and around the country, which are matters of important public

   concern. Of equal concern to FPF’s core mission are education and advocacy

   designed to protect its members and the general public from being subjected

   to unreasonable search or seizure, unlawful censure, or unconstitutional

   retaliation for engaging in such protected speech activities.

8. The members and supporters of both FPC and FPF, including Plaintiff Ennis

   and all those similarly situated to him, have been adversely and directly

   harmed by the law enforcement actions, practices, policies, and customs of

   Defendants being challenged herein, and they remain under a credible threat

   of continuing harm unless and until the relief sought herein is obtained. Both

   FPC and FPF have expended and diverted resources because of the actions,

   policies, customs, and practices of Defendants, including by investigating

   Defendants’ prior enforcement actions, and funding and supporting this and

   similar civil actions designed to protect and preserve on behalf of their

   members and the general public the constitutional rights to engage in



                                       6

 Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 6 of 44 PageID #: 6
   protected speech without being subjected to unreasonable search or seizure,

   unlawful censure, or unconstitutional retaliation. FPC and FPF both bring

   this action on their own behalf, on behalf of their members and supporters

   who possess all the indicia of membership, and on behalf of similarly situated

   members of the public. The challenged actions, policies, customs, and

   practices of Defendants have caused both FPC and FPF to expend time and

   resources that would otherwise be available for their core missions in

   protecting the rights and interests of their members, supporters, and the

   general public.

9. Plaintiff Ennis brings this action on behalf of himself, and as a representative

   of the class of similarly situated individuals consisting of law-abiding

   Tennessee residents and visitors who, like him, seek to peaceably exercise

   their constitutionally guaranteed rights of free speech through expression of

   their views on matters of public interest and concern, especially about the

   ever-present public controversy over gun control measures being pursued in

   Tennessee and around the country, and without being subjected to

   unreasonable search or seizure, unlawful censure, or unconstitutional

   retaliation for engaging in such protected speech activities.

10. Institutional Plaintiffs FPC and FPF are bringing this action as public

   interest organizations, whose Tennessee members similarly seek to exercise

   such free speech rights and without being subjected to unreasonable search

   or seizure, unlawful censure, or unconstitutional retaliation for engaging in



                                       7

 Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 7 of 44 PageID #: 7
   the same. As to all claims made in a representative capacity herein, there are

   common questions of law and fact that substantially affect the rights, duties,

   and liabilities of potentially numerous similarly situated residents whose

   rights under the First, Fourth, and Fourteenth Amendments to the United

   States Constitution have been, are being, and remain under a continuing

   threat of being, violated by Defendants’ unconstitutional enforcement and

   threatened enforcement actions under T.C.A. §§ 55-8-187 and § 39-17-901,

   and their related polices, practices, or customs targeting protected speech for

   suppression and chilling through unreasonable search or seizure, unlawful

   censure, and unconstitutional retaliation.

11. Considerations of necessity, convenience, and justice warrant relief to both

   Plaintiff Ennis and Institutional Plaintiffs in a representative capacity.

   Furthermore, Institutional Plaintiffs are uniquely situated and able to

   communicate with and provide notice to their members, supporters, and

   other constituents who are or would be part of any identifiable class of

   individuals for whose benefit this Court may grant the requested relief.

                                  DEFENDANTS

12. Defendant County of Sumner, Tennessee (“County”) is a corporate

   governmental entity established under the laws of the State of Tennessee, see

   T.C.A. §§ 5-1-101 & 5-1-103, possessing legal personhood within the meaning

   of 42 U.S.C. § 1983. The County is responsible for managing all business of

   the County, which includes the policies, customs, and practices at issue in



                                       8

 Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 8 of 44 PageID #: 8
   this case, through its elected county officials, see T.C.A. §§ 5-1-104(a) & 6-2-1-

   201(28)(A), who include Defendants Anthony Holt and Sonny Weatherford.

13. Defendant Anthony Holt is the elected County Executive and County Mayor

   of Sumner County, Tennessee (“Holt” or “County Executive”). Tenn. Const.,

   Art. 7, § 1 (“The qualified voters of each county shall elect for terms of four

   years a legislative body, a county executive, a Sheriff, a Trustee, a Register, a

   County Clerk and an Assessor of Property. Their qualifications and duties

   shall be prescribed by the General Assembly.”) As the County Executive,

   Defendant Holt is the County’s “chief executive officer,” see T.C.A. § 5-6-

   101(d)(1), and he is responsible for “exercising general supervision of the

   county government,” see T.C.A. § 5-6-106(a). The County government includes

   the office of the SCSO maintained by Defendant Weatherford. Defendant

   Holt is a “person” within the meaning of 42 U.S.C. § 1983, and was, has been,

   and continues to be, acting under color of state law at all times relevant to

   this Complaint. He is sued in his official capacity.

14. Defendant Sonny Weatherford (“Weatherford” or “Sheriff”) is the elected

   Sheriff of Sumner County, Tennessee and, in this capacity, serves as a

   “county official.” See Tenn. Const., Art. 7, § 1; T.C.A. § 5-23-102(4). In such

   capacity, Defendant Weatherford is responsible for overseeing and exercising

   law enforcement authority throughout the County, see T.C.A. § 8-8-201(b)(1),

   which duties include conducting investigations, searches, and seizures, and

   issuing citations for alleged violations of T.C.A. §§ 55-8-187. Defendant



                                        9

 Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 9 of 44 PageID #: 9
   Weatherford is also responsible for supervising and training all law

   enforcement officers under his command, including Defendants Chris

   Sanford, Kyle Mahaney, Justin Downs, and Carl Edison. In executing these

   responsibilities, Defendant Weatherford is empowered to and does “make

   decisions and adopt policies” designed to implement his law enforcement,

   supervisory, and training authority. See T.C.A. § 5-23-108. He maintains the

   “Sumner County Sheriff’s Office,” in Gallatin, Tennessee, for these purposes.

   He is a “person” within the meaning of 42 U.S.C. § 1983, and was, has been,

   and continues to be, acting under color of state law at all times relevant to

   this Complaint. He is sued in his official capacity as Sumner County Sheriff.

15. Defendant Chris Sanford is and was at all times relevant to this Complaint a

   law enforcement officer (with the title of deputy sheriff, on information and

   belief) acting under the color of Tennessee law as an agent, servant, and

   employee of the Sumner County Sheriff’s Office, under the supervision,

   training, and direction of Defendant Weatherford, and under a delegation of

   authority from Defendant Weatherford to carry out the actions, policies,

   customs, and practices at issue herein. Defendant Sanford is sued in his

   individual capacity and in his official capacity as a law enforcement officer for

   the SCSO operating under such delegated authority.

16. Defendant Kyle Mahaney is and was at all times relevant to this Complaint

   a law enforcement officer (with the title of deputy sheriff, on information and

   belief) acting under the color of Tennessee law as an agent, servant, and



                                      10

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 10 of 44 PageID #: 10
   employee of the Sumner County Sheriff’s Office, under the supervision,

   training, and direction of Defendant Weatherford, and under a delegation of

   authority from Defendant Weatherford to carry out the actions, policies,

   customs, and practices at issue herein. Defendant Mahaney is sued in his

   individual capacity and in his official capacity as a law enforcement officer for

   the SCSO operating under such delegated authority.

17. Defendant Justin Downs is and was at all times relevant to this Complaint a

   law enforcement officer (with the title of lieutenant, on information and

   belief) acting under the color of Tennessee law as an agent, servant, and

   employee of the Sumner County Sheriff’s Office, under the supervision,

   training, and direction of Defendant Weatherford, and under a delegation of

   authority from Defendant Weatherford to carry out the actions, policies,

   customs, and practices at issue herein. Defendant Downs is sued in his

   individual capacity and in his official capacity as a law enforcement officer for

   the SCSO operating under such delegated authority.

18. Defendant Carl Edison is and was at all times relevant to this Complaint a

   law enforcement officer (with the title of major, on information and belief)

   acting under the color of Tennessee law as an agent, servant, and employee of

   the Sumner County Sheriff’s Office, under the supervision, training, and

   direction of Defendant Weatherford, and under a delegation of authority from

   Defendant Weatherford to carry out the actions, policies, customs, and

   practices at issue herein. Defendant Edison is sued in his individual capacity



                                      11

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 11 of 44 PageID #: 11
   and in his official capacity as a law enforcement officer for the SCSO

   operating under such delegated authority.



                           JURISDICTION AND VENUE

19. This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this action

   arises under the Constitution and laws of the United States, as well as under

   28 U.S.C. §§ 1343 and 42 U.S.C. § 1983. Plaintiffs herein are seeking relief

   this Court is empowered to grant under the Declaratory Judgment Act, 28

   U.S.C. §§ 2201-2202, Rules 57 and 65 of the Federal Rules of Civil Procedure,

   and under its inherent legal and equitable authority. To the extent Plaintiffs’

   claims allege or may be construed to allege or embrace state laws, this Court

   has supplemental jurisdiction under 28 U.S.C. § 1367(a).

20. Plaintiffs’ claims for compensatory and nominal damages are authorized by

   42 U.S.C. § 1983, and the Court has jurisdiction to award costs and

   reasonable fees to prevailing plaintiffs under 42 U.S.C. § 1988.

21. Venue is proper pursuant to 28 U.S.C. § 1391(b) because the events that give

   rise to Plaintiffs’ claims occurred in this district.



            FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

22. Plaintiff Ennis seeks to peaceably advocate his pro-Second Amendment

   stance and concerns regarding gun control measures in various lawful and




                                        12

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 12 of 44 PageID #: 12
   innocuous ways, including with the sticker on his truck expressing his

   general view of such measures, which is the subject of this case.

23. The sticker image consists of two firearms flanking the letters “U” and “C,”

   under which appear the words “gun control” and can be construed to

   illustrate the word “fuck,” such that the sticker can be interpreted to convey

   the message “Fuck Gun Control.” See Exhibit A.

24. On the afternoon of September 25, 2019, Plaintiff Ennis stopped at a gas

   station in Sumner County to refuel his truck. His fiancée stopped there

   around the same time to refuel her vehicle.

25. While Plaintiff Ennis was refueling his fiancée’s vehicle, she informed him

   that two uniformed law enforcement officers, Defendants Sanford and

   Mahaney of the SCSO, were sitting in their marked patrol car watching him

   and his truck.

26. After Plaintiff Ennis finished refueling his fiancée’s vehicle, he got back

   inside his truck and proceeded to lawfully drive toward the exit of the gas

   station.

27. The truck was in good working condition, had no visible signs of safety

   issues, damage, or registration violations, and Plaintiff Ennis had not

   committed any moving violations which would have warranted any

   reasonable suspicion or probable cause to conduct a traffic stop on the basis of

   any safety issues or other moving violations.




                                       13

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 13 of 44 PageID #: 13
28. As Plaintiff Ennis prepared to lawfully turn out of the station onto an

   intersecting road, Deputy Sanford got behind him in the SCSO patrol car and

   activated the patrol car’s lights, signaling Plaintiff Ennis to stop. Plaintiff

   Ennis immediately complied, stopping the truck where it was and waiting for

   further direction from the deputies.

29. Defendant Sanford approached Plaintiff Ennis’s driver-side window and told

   him he was stopped because the sticker on his truck violated the state law

   regulating “obscene and offensive” speech. Defendant Sanford stated no other

   basis or justification for the traffic stop. Plaintiff Ennis believed that, to the

   contrary, the message conveyed through the sticker was constitutionally

   protected free speech and thus asked Defendant Sanford how the sticker

   could be considered “obscene” or “offensive” so as to justify subjecting him to

   the traffic stop. Defendant Sanford was unable or unwilling to answer. So,

   Plaintiff Ennis requested to speak to his supervisor.

30. Defendant Sanford went back to the patrol car and summoned Defendant

   Mahaney, who was acting as Defendant Sanford’s field training officer

   (“FTO”) at the time.

31. Defendants Sanford and Mahaney then both approached Plaintiff Ennis in

   the truck where he remained detained. They dismissed his challenge to the

   traffic stop and the allegation that he had violated the law by displaying the

   sticker about gun control on his truck, saying they would not “argue about it

   on the side of the road” or words to that effect.



                                        14

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 14 of 44 PageID #: 14
32. Defendant Sanford pressed forward with the allegation that Plaintiff had

   committed a crime, issuing against him a formal citation for violating T.C.A.

   § 55-8-187, which prohibits “the display of obscene or patently offensive . . .

   bumper stickers, window signs or other markings on or in a motor vehicle

   that are visible to other drivers.” The written basis of the citation was that

   Defendant Sanford “did observe said vehicle with window sticker depicting

   ‘FUCK Gun Control,’” which Defendant Sanford described as an “Obscene

   Sticker.”

33. T.C.A. § 55-8-187 provides:


   To avoid distracting other drivers and thereby reduce the likelihood of
   accidents arising from lack of attention or concentration, the display of
   obscene and patently offensive movies, bumper stickers, window signs
   or other markings on or in a motor vehicle that are visible to other
   drivers is prohibited and display of such materials shall subject the
   owner of the vehicle on which they are displayed, upon conviction, to a
   fine of not less than two dollars or more than fifty dollars.

34. The terms “obscene” and “patently offensive” within the meaning of T.C.A. §

   55-8-187 are defined in T.C.A. § 39-17-901.

35. Section 39-17-901, subdivision (10)(A) – (10)(C), defines “obscene” to mean:

   “the average person applying contemporary community standard would find

   that the work, taken as a whole, appeals to the prurient interest; the average

   person applying contemporary community standards would find that the

   work depicts or describes, in a patently offensive way, sexual conduct; and

   the work, taken as a whole, lacks serious literary, artistic, political, or

   scientific value.” “Prurient interest” means “a shameful or morbid interest in


                                       15

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 15 of 44 PageID #: 15
       sex.” Id. at § 39-17-901(12). Section 39-17-901, subdivision (11), defines

       “patently offensive” for purposes of the obscenity prohibition as “that which

       goes substantially beyond customary limits of candor in describing or

       representing such matters” – i.e., the sexually explicit matters of concern in

       subdivision (10). Thus, on its face, the prohibition under T.C.A. § 55-8-187

       reaches only speech related to sexual conduct of a prurient nature,1 and has

       no application to sexually-neutral uses of the word “fuck” or similar words,

       such as in messages like Plaintiff Ennis’s of “Fuck Gun Control.”2

    36. Defendant Mahaney remained present and actively involved on the scene as

       Defendant Sanford prepared and issued the citation for the alleged violation

       of T.C.A. § 55-8-187 based on this speech about gun control, indicating his

       agreement with and support of his trainee’s actions.3



1      While T.C.A. § 55-8-187 proscribes the display of “obscene and patently
offensive” material, suggesting it may proscribe such items when they are either
“obscene” or “patently offensive,” the term “patently offensive” in § 39-17-901 is not
set out as a separately defined term with its own meaning. Instead, it is defined
only in relation to definition of “obscene,” for purposes of explaining the meaning of
that term. Specifically, “patently offensive” is defined as “that which goes
substantially beyond customary limits of candor in describing or representing such
matters,” T.C.A. § 39-17-901(11) (italics added), with “such” referring back to that
portion of the obscenity definition which concerns works that depict or describe
sexual conduct “in a patently offensive way,” id. at § 39-17-901(10)(B) (italics added).

2      It is well known that the word “fuck” is “[u]sed alone or as a noun or verb in
various phrases to express annoyance, contempt, or impatience” concerning
something or someone. LEXICO, Oxford English and Spanish Dictionary online;
last visited August 23, 2020 (https://www.lexico.com/en/definition/fuck).

3      The citation included an additional charge of failure to provide evidence of
valid vehicle insurance because, after the deputies had stopped Plaintiff Ennis for
                                          16

    Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 16 of 44 PageID #: 16
   37. When Plaintiff Ennis continued to contest the legality of the enforcement

      actions taken against him for the display of the gun control message,

      Defendant Mahaney gave him the contact information of Defendant Downs

      and another senior SCSO officer, Sergeant Brandon Maynard, indicating

      Plaintiff Ennis must contact them with any further complaint.

   38. Later the same day, Plaintiff Ennis contacted the SCSO, requesting to speak

      to Defendant Sanford’s supervisor about challenging the citation. He was

      routed to Defendant Mahaney who advised that he was Defendant Sanford’s

      “FTO.” When Plaintiff Ennis asked to speak to someone with greater

      seniority in the SCSO, he was referred to Defendant Downs.

   39. Plaintiff Ennis contacted Defendant Downs shortly thereafter the same day,

      asserting again that he believed the citation under T.C.A. § 55-8-187 violated

      his First Amendment free speech rights. Defendant Downs asked Plaintiff

      Ennis to describe the sticker at issue. He did so, and then Defendant Downs

      asked if the AR-15 and AK-47 graphics on the sticker “were positioned in

      such a way that would insinuate an F and K, which would spell out the word

      FUCK” (or words to that effect). Plaintiff Ennis confirmed that it is how the

      sticker would read. Downs then replied, “some may find that offensive, which




the display of the gun control message and conducted the obligatory checks of his
driver license and insurance coverage, it became apparent that the insurance
coverage for the truck had recently lapsed. See T.C.A. § 55-12-139(b)(1) (“At the
time a driver of a motor vehicle is charged with any violation under chapters 8 and
10, parts 1-5 [which includes § 55-8-187] … an officer shall request evidence of
financial responsibility as required by this section”).
                                         17

   Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 17 of 44 PageID #: 17
   would fall under the statute in which [Plaintiff Ennis] was cited for [sic]” (or

   words to that effect). Defendant Downs further stated that he “wouldn’t want

   [his] 10 and 12 [year-old children] to see something like that and ask what

   that meant or what that word meant” (or words to that effect). When Plaintiff

   Ennis continued to contest the enforcement actions as illegal, Defendant

   Downs simply said he was sorry Ennis felt that way. Plaintiff Ennis asked to

   speak to Sergeant Maynard, the other senior officer to whom Defendant

   Mahaney had initially referred him, but Defendant Downs referred him to

   Defendant Edison, because Defendant Edison was Defendant Downs’s

   supervisor.

40. After his phone call with Plaintiff Ennis, Defendant Downs emailed

   Defendant Edison (copying Sergeant Brandon Maynard). See Exhibit B. In

   the email, Defendant Downs summarized his conversation with Plaintiff

   Ennis and advised that Plaintiff Ennis had been referred to Defendant

   Edison to take his complaint to the next level in the chain of command.

   Defendant Downs’s summary of the conversation explained how he had told

   Plaintiff Ennis that some people may find the message “offensive,” which

   justified the citation, and that he “wouldn’t want [his] 10 and 12 [year-old

   children] to see something like that and ask what that meant or what that

   word meant.” Exhibit B.

41. Plaintiff Ennis called and reached Defendant Edison the next day,

   September 26, 2019. During the call, Defendant Edison did not dispute any of



                                       18

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 18 of 44 PageID #: 18
   the actions of the deputies involved; nor did he dispute Defendant Downs’s

   claims that the citation was supposedly justified based on the “offensive”

   nature of the gun control message. Instead, he said he could not or would not

   question the validity of the enforcement actions because he was not present

   at the scene. He said Plaintiff Ennis would just have to face the judge if he

   wished to challenge the actions. Defendant Edison also commented that he

   thought it would “be interesting to see what transpires in court on that one.”

42. As a direct result of the law enforcement actions taken against him in

   issuing him a citation for violating T.C.A. § 55-8-187 and pressing forward

   the citation in the face of his legitimate complaints and requests that

   Defendants abandon pursuit of this charge targeting his free speech, Plaintiff

   Ennis remained the subject of prosecution for more than three months in the

   General Sessions Court of Sumner County. He mounted a strenuous

   constitutional defense through FPC and FPF-funded legal counsel, including

   by filing an extensive legal brief and paying for a court reporter to attend and

   record the scheduled court proceedings, until the County prosecutor finally

   abandoned the matter nolle prosequi on January 3, 2020.

43. As a further direct result of the law enforcement actions taken against him,

   Plaintiffs Ennis, FPC, and FPF have been forced to invest time and monetary

   resources obtaining counsel to defend against this accusation that Plaintiff

   Ennis committed a crime under T.C.A. § 55-8-187. Plaintiff Ennis has also

   suffered the stress and anxiety naturally attendant to being detained in a



                                      19

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 19 of 44 PageID #: 19
   traffic stop, accused of a crime, issued a formal citation for violating state

   law, and being subjected to the prosecutorial powers of the government that

   flowed directly from the Defendants’ issuance and pressing of the citation

   under T.C.A. § 55-8-187.

44. Upon information and belief, within the last six years, at least two other

   individuals in Sumner County have been cited by Sumner County Sherriff

   deputies for displaying stickers with messages containing the word “fuck.”

   Upon information and belief, as in this case, in neither of these instances did

   the use of the word “fuck” appeal to any prurient sexual interests or

   otherwise relate to any sexual conduct.

45. Plaintiff Ennis remains under a credible threat of continuing or future

   similar law enforcement actions unconstitutionally targeting his exercise of

   the right to engage in such protected speech, as he intends to continue

   displaying the same message or similar messages on or in his motor vehicle

   while traversing the public streets and areas of Sumner County under

   Defendants’ law enforcement jurisdiction. The class of similarly situated

   individuals whom Plaintiff Ennis represents—including all similarly situated

   members and supporters of Plaintiffs FPC and FPF—are and will remain

   under the same credible threat for displaying messages of this nature on or in

   their vehicles while traversing the streets and other areas of Sumner County

   under Defendants’ law enforcement jurisdiction, unless and until Plaintiffs




                                       20

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 20 of 44 PageID #: 20
   obtain the declaratory and injunctive relief they seek against the practices,

   policies, and customs of Defendants being challenged herein.

                           CLAIMS FOR RELIEF


COUNT I: DEPRIVATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                     UNCONSTITUTIONAL SEIZURE
            (U.S. CONST., FOURTH & FOURTEENTH AMENDS.;
                       TENN. CONST. ART. 1, § 7)

46. Plaintiffs hereby incorporate by reference the allegations set forth above as

   though fully set forth herein.

       A.     Clearly Established Fourth Amendment Principles

47. The Fourth Amendment right to be free from unreasonable search and

   seizure applies to the states through the Due Process Clause of the

   Fourteenth Amendment. Mapp v. Ohio, 367 U.S. 643, 660 (1961). Tennessee’s

   Constitution provides parallel protection for its citizens. Ten. Const., Art. 1, §

   7 (declaring “the people shall be secure in their persons, houses, papers and

   possessions, from unreasonable searches and seizures”).

48. “The law is settled that in Fourth Amendment terms a traffic stop entails a

   seizure of the driver ‘even though the purpose of the stop is limited and the

   resulting detention quite brief.”’ Brendlin v. California, 551 U.S. 249, 255

   (2007) (quoting Delaware v. Prouse, 440 U.S. 648, 653 (1979)).

49. “In order to effect a traffic stop, an officer must possess either probable cause

   of a civil infraction or reasonable suspicion of criminal activity.” U.S. v.

   Lyons, 687 F.3d 754, 762-63 (6th Cir. 2012).


                                       21

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 21 of 44 PageID #: 21
50. T.C.A. § 55-8-187 is a criminal statute, a violation of which constitutes a

   Class C misdemeanor calling for a fine of up to $50. See T.C.A. §§ 39-11-110

   & 55-8-103. Thus, reasonable suspicion is required for any traffic stop based

   on a suspected violation of this obscenity law.

51. “While ‘reasonable suspicion’ is a less demanding standard than probable

   cause,” “the Fourth Amendment requires at least a minimal level of objective

   justification for making the stop.” Illinois v. Wardlow, 528 U.S. 119, 123

   (2000). “The officer must be able to articulate more than an ‘inchoate and

   unparticularized suspicion or ‘hunch’ of criminal activity.” Id. at 123-24

   (quoting Terry v. Ohio, 392 U.S. 1, 27 (1968)). The officer must “possess[] a

   particularized and objective basis for suspecting the particular person of

   criminal activity based on specific and articulable facts.” Lyons, 687 F.3d at

   763. This is an objective standard based on “an examination of all facts and

   circumstances within an officer’s knowledge” at the time of the seizure.

   Leonard v. Robinson, 477 F.3d 347, 354 (6th Cir. 2007).

        B.     Clearly Established First Amendment Principles

52. The First Amendment right to free speech is likewise incorporated against

   and applies to the states and all their political subdivisions, including the

   State of Tennessee and all its political subdivisions at the state and county

   level.

53. Article I, section 19 of the Tennessee Constitution similarly provides: “The

   free communication of thoughts and opinions, is one of the invaluable rights



                                       22

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 22 of 44 PageID #: 22
   of man, and every citizen may freely speak, write, and print on any subject,

   being responsible for the abuse of that liberty.”

54. Under clearly established First Amendment and Tennessee constitutional

   jurisprudence, the loss of constitutionally protected freedoms, and in

   particular that of free speech, for even minimal periods of time,

   unquestionably constitutes irreparable injury warranting injunctive relief.

55. “The First Amendment reflects ‘a profound national commitment to the

   principle that debate on public issues should be uninhibited, robust, and

   wide-open, and that it may well include vehement, caustic, and sometimes

   unpleasantly sharp attacks on government and public officials.”’ Leonard,

   477 F.3d at 357 (quoting N.Y. Times Co. v. Sullivan, 376 U.S. 254, 270

   (1964)). Thus, the mere fact that speech may be viewed or construed as

   “offensive” to some or even most others does not strip its protection, and “an

   ‘undifferentiated fear or apprehension of disturbance . . . is not enough to

   overcome the right to freedom of expression.’” Cohen, 403 U.S. at 23. Rather,

   “offensive” speech is subject to lawful suppression only if it is designed to or

   reasonably likely to have the effect of inciting violence. Sandul v. Larion, 119

   F.3d 1250, 1255-56 (6th Cir. 1996) (it is “clearly established that speech is

   entitled to First Amendment protection with the exception of fighting

   words”).

56. Further, while states may regulate “obscene” speech, that speech must be

   sexually themed to be subject to any lawful suppression. See Miller v.



                                       23

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 23 of 44 PageID #: 23
   California, 413 U.S. 15, 27 (1973) (“Under the holdings accounted today, no

   one will be subject to prosecution for the sale or exposure of obscene

   materials unless these materials depict or describe patently offensive ‘hard

   core’ sexual conduct specifically defined by the regulating state law, as

   written or construed.”). Consistent with the definition of “obscene” for

   purposes of the prohibition under T.C.A. § 39-17-901(10) and § 55-8-187, to be

   “obscene,” the speech must offend all three prongs of the Miller test: (1) “the

   average person, applying contemporary community standards would find

   that the work, taken as a whole, appeals to the prurient interest”; (2) “the

   work depicts or describes, in a patently offensive way, sexual conduct

   specifically defined by the applicable state law”; and (3) “the work, taken as a

   whole, lacks serious literary, artistic, political, or scientific value.” Miller at

   24.

57. Thus, in Cohen, Cohen was prosecuted for political speech very similar in

   nature to that of Plaintiff Ennis he was charged with disturbance of the peace

   for wearing a jacket in public bearing the words “Fuck the Draft.” 403 U.S. at

   16. The high court observed “while the particular four-letter word being

   litigated here is perhaps more distasteful than most others of its genre, it is

   nevertheless often true that one man’s vulgarity is another’s lyric.” Id. at 25.

   And, “while potentially offensive to some, no one else present could

   reasonably have regarded the words on appellant’s jacket as a direct personal

   insult.” Id. at 20. Because the message was not the sort of individually



                                        24

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 24 of 44 PageID #: 24
       targeted insult designed to or likely to start a fight, the high court held that

       Cohen “could not, consistently with the First and Fourteenth Amendments,

       be punished for asserting the evident position on the inutility or immorality

       of the draft his jacket reflected.” Id. at 18. Ultimately, the message conveyed

       was an “exercise of the ‘freedom of speech’ protected from arbitrary

       governmental interference by the Constitution.” Id. at 18-19.

      C.   The Traffic Stop, Detention, and Charging of a Crime Were
       Objectively Unreasonable Under the Clearly Established Law

    58. Viewed objectively in light of the clearly established law under the Fourth

       and First Amendments, it was unreasonable to believe either reasonable

       suspicion or probable cause4 existed to conduct a traffic stop of Plaintiff

       Ennis’s on the basis of the gun control message displayed on his truck, to

       further detain him for purposes of investigating the supposed commission of a

       crime in displaying of “obscene” or “offensive” speech, or to issue him a

       citation that charged him with violating T.C.A. § 55-8-187.

    59. The message on the sticker did not satisfy any part of the multi-factor test

       for suppression of speech as “obscene” under Miller. To the contrary, and

       especially given the intense nationwide debate prevalent in the media for

       many years now as legislatures across the country seek to increasingly

       restrict citizens’ access to firearms, this speech taking a public stance against




4      The higher standard of “probable cause” exists when “there is a fair
probability that contraband or evidence of a crime will be found in a particular
place.” U.S. v. Collazo, 818 F.3d 247, 259 (6th Cir. 2016).
                                           25

    Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 25 of 44 PageID #: 25
   gun control measures represents classic, constitutionally protected political

   speech, because “such freedom will ultimately produce a more capable

   citizenry and more perfect polity.” Miller, 413 U.S. at 24. And, no aspect of

   Plaintiff Ennis’s speech could reasonably be interpreted as concerning sexual

   matter—Cohen, 403 U.S. at 20 (“Whatever else may be necessary to give rise

   to the States’ broader power to prohibit obscene expression, such expression

   must be, in some significant way, erotic.”)—much less a prurient sexual

   interest, i.e., “a shameful or morbid interest in sex,” T.C.A. § 39-17-901(12).

60. The Miller test is equally applicable under the Tennessee Constitution.

   Davis-Kidd Booksellers, Inc. v. McWherter, 866 S.W.2d 520, 524 (Tenn. 1993);

   see also Rhoden v. Morgan, 863 F. Supp. 612, 621 (M.D. Tenn. 1994) (quoting

   Erznoznik v. City of Jacksonville, 422 U.S. 205, 214, n.10 (1975) (“Even

   depictions of nudity involving a minor constitute protected expression absent

   a showing that the depictions are ‘in some significant way, erotic.’”)). The

   message of “Fuck Gun Control” also could in no way reasonably be deemed

   the sort of “offensive” speech that is subject to lawful suppression, any more

   than Mr. Cohen’s speech of “Fuck the Draft” could be deemed as such, since

   no viewer “could reasonably have regarded the words . . . as a direct personal

   insult.” Cohen, 403 U.S. at 20. As the Sixth Circuit emphasized way back in

   1996, by at least 1990, “it was clearly established” in this circuit that

   offensive speech is not subject to regulation “with the exception of fighting

   words.” Sandul v. Larion, 119 F.3d at 1255.



                                       26

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 26 of 44 PageID #: 26
61. Moreover, almost 20 years ago, the state Attorney General expressly opined

   that T.C.A. § 55-8-187, the law enforced against Plaintiff Ennis, was not

   intended to and would not reach messages like the one he was targeted for

   displaying on his truck. Specifically, the Attorney General opined that the

   law “will not reach bumper stickers that are in extremely poor taste but are

   not obscene” within the meaning of Miller. Tenn. Op. Atty. Gen. No. 04-086

   (Tenn.A.G.), May 5, 2004 WL 1178408, *2. To illustrate, the Attorney

   General wrote, “bumper stickers such as ‘s..t happens’, although

   unquestionably in poor taste, do not meet the constitutional or statutory

   standards for obscenity because they do not appeal to the purient [sic]

   interest.” Id. Consequently, based on law that has “long been understood and

   adopted by the State of Tennessee,” “they cannot be banned as obscene.” Id.

62. Notably, on its face, T.C.A. § 55-8-187 has no application to such non-sexual

   speech. As explained above, see footnote 1, by the statute’s own terms, it

   applies to “obscene and patently offensive” speech displayed on vehicles, as

   those terms are specifically defined in T.C.A. § 39-17-901, and that definition

   reaches only speech that “appeals to the prurient interest” and that “depicts

   or describes, in a patently offensive way, sexual conduct.” T.C.A. § 39-17-

   901(10)(A), (10)(B), (11) (italics added). Thus, not only did Defendants

   Sanford and Mahaney act without any reasonable basis under the clearly

   established constitutional law but they acted without any legitimate

   statutory authority or other legal basis in stopping, detaining, and citing



                                      27

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 27 of 44 PageID #: 27
   Plaintiff Ennis for allegedly displaying “obscene” or “offensive” speech based

   on his display of the sexually-neutral message about gun control.

      D.    All Defendants Are Liable for the Constitutional Violations

63. As the law enforcement officers directly and personally involved in the traffic

   stop, detention, and issuance of the citation against Plaintiff Ennis with no

   objectively reasonable basis for such enforcement actions against him,

   Defendants Sanford and Mahaney are responsible and liable for the

   constitutional injuries Plaintiff Ennis has suffered, both in their individual

   capacities and in their official capacities as agents, servants, and employees

   of the Sumner County Sheriff’s Office who were acting under the color of law,

   under the supervision, training, and direction of Defendant Weatherford, and

   under a delegation of authority from Defendant Weatherford to carry out the

   actions giving rise to these injuries, which actions were based on policies,

   customs, and/or practices established, implemented, and/or propagated by

   Defendant Weatherford, Defendant Holt, and the County itself.

64. Defendants Downs and Edison were senior law enforcement officers within

   the SCSO who were on clear notice of the enforcement actions taken against

   Plaintiff Ennis by virtue of his legitimate complaints brought through the

   chain of command. They had the opportunity and authority to intervene but

   took no remedial action and instead expressly or tacitly ratified, approved,

   and/or supported the enforcement actions of the subordinate deputies and

   expressly or tacitly ratified, approved, and/or supported the pursuit of the



                                      28

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 28 of 44 PageID #: 28
   constitutionally invalid citation against Plaintiff Ennis. As such, Defendants

   Downs and Edison are also responsible and liable for the constitutional

   injuries Plaintiff Ennis has suffered, both in their individual capacities and

   in their official capacities as agents, servants, and employees of the Sumner

   County Sheriff’s Office who were acting under the color of law, under the

   supervision, training, and direction of Defendant Weatherford, and under a

   delegation of authority from Defendant Weatherford to carry out the actions

   giving rise to these injuries, which actions were based on policies, customs,

   and/or practices established, implemented, and/or propagated by Defendant

   Weatherford, Defendant Holt, and the County itself.

65. As Sumner County Sheriff, Defendant Weatherford is responsible for

   establishing and implementing the policies, customs, and practices of the

   SCSO; the appointment, training, supervision, discipline, and retention of the

   SCSO personnel, including Defendants Sanford, Mahaney, Downs, and

   Edison; and for the law enforcement activities of the SCSO peace officers

   acting under his delegation of authority to carry out of the policies, customs,

   and practices that Defendant Weatherford establishes and implements.

66. As Sheriff, Defendant Weatherford is aware or reasonably presumed to be

   aware of all law enforcement actions taken by his deputies resulting in

   citations for alleged violations of state law that are or will be pressed forward

   and presented to the County prosecutor for prosecution. In failing to take any

   remedial action despite the opportunity and authority to intervene,



                                       29

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 29 of 44 PageID #: 29
   Defendant Weatherford expressly or tacitly ratified, approved, and/or

   supported the enforcement actions of the subordinate officers and expressly

   or tacitly ratified, approved, and/or supported the pressing forward of the

   charge and presenting it to the County prosecutor for prosecution.

67. Additionally, it is evident that the subordinate law enforcement officers

   pursued the citation against Plaintiff with a united front: Defendant Sanford

   initiated the traffic stop, detained Plaintiff Ennis, and issued him the

   citation, all with the backing and support of Defendant Mahaney who was his

   training officer at the time; when Plaintiff Ennis took his concerns up the

   chain of command, Defendant Downs not only supported these actions, but

   doubled-down on the enforcement effort, claiming it was righteous and lawful

   because “some may find [the message] offensive,” including himself since he

   would not want his children to be exposed to it on the public roads.

68. Further, Defendant Edison, being fully aware of Defendant Downs’s

   illegitimate justification for pursuing the citation, refused to question the

   validity of these enforcement actions, essentially standing in complete

   solidarity with the other officers by deferring entirely to their judgments. He

   also actually expressed a personal interest in seeing the charge press forward

   into court where it would “be interesting” to him to see “what transpire[d]”

   with it. Such unity in thought, purpose, and action regarding the targeting of

   Plaintiff Ennis’s speech exposes the existence of a policy, custom, or practice

   within the SCSO of targeting speech of this nature as “obscene” or “offensive”



                                       30

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 30 of 44 PageID #: 30
   for purposes of attempting to unconstitutionally ban it from the public

   roadways, which represents a moving force behind the enforcement actions of

   concern.

69. Even if the moving force behind these enforcement actions did not arise from

   a formally established policy, custom, or practice within the SCSO, the united

   front with which the enforcement efforts were pursued at least evinces the

   existence of a widespread and well-settled informal policy, custom, or practice

   within the SCSO of such an unconstitutional nature. It further reveals that

   Defendant Weatherford was aware of and actively promoted this policy,

   custom, or practice, or at least acted with deliberate indifference towards it,

   and, in either event, has expressly or tacitly permitted, facilitated, or

   propagated the resulting constitutional violations.

70. The existence of such a formal or informal policy, custom, or practice, of

   which Defendant Weatherford was aware and actively promoted or to which

   he was deliberately indifference, and which was a moving force behind the

   enforcement actions against Plaintiff Ennis, is further bolstered by the

   SCSO’s prior enforcement actions under the same statute, which include at

   least two other instances in the last six years where Sumner County

   residents were targeted for displaying allegedly “obscene” stickers based on

   bumper stickers with sexually-neutral messages containing the word “Fuck.”

   Defendant Weatherford is accordingly responsible and liable for the

   constitutional injuries that are the subject of this action.



                                       31

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 31 of 44 PageID #: 31
71. As the County Executive, County Mayor, and chief executive officer of

   Sumner County ultimately responsible for exercising general supervision of

   all business within the County government, including that of the SCSO,

   Defendant Holt is responsible for the general oversight and management of

   the affairs of the SCSO maintained by Defendant Weatherford, which affairs

   include establishing and implementing the policies, customs, and practices

   concerning appointment, training, supervision, discipline, and retention of

   the SCSO personnel, as well as the law enforcement activities of the SCSO

   peace officers acting under a delegation of authority to carry out of the

   policies, customs, and practices Defendant Weatherford establishes and

   implements. As such, Defendant Holt is aware or reasonably presumed to be

   aware of all such policies, customs, and practices, formal or informal, which

   are moving forces behind the enforcement actions against Plaintiff Ennis and

   others who have been targeted for similar speech, and he had the opportunity

   and authority to intervene and prevent the constitutional violations.

72. Defendant Holt’s failure to take any remedial action demonstrates express or

   tacit approval, ratification, or support of these unconstitutional policies,

   customs, and practices. At the least, it represents a deliberate indifference

   towards the same which, in either event, expressly or tacitly permitted,

   facilitated, or propagated the resulting constitutional violations.

73. As the governmental entity established under the laws of the State of

   Tennessee for purposes of generally managing all business of the County



                                       32

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 32 of 44 PageID #: 32
   through its elected county officials, who include Defendants Holt and

   Weatherford, Defendant County is responsible for the oversight and

   management of the affairs conducted by Defendants Holt and Weatherford

   and the SCSO maintained by Defendant Weatherford, which affairs include

   establishing and implementing the policies, customs, and practices

   concerning appointment, training, supervision, discipline, and retention of

   the SCSO personnel, as well as the law enforcement activities of the SCSO

   peace officers acting under a delegation of authority to carry out of the

   policies, customs, and practices Defendant Weatherford establishes and

   implements and which Defendant Holt is responsible for overseeing and

   managing. As such, the County is aware or reasonably presumed to be aware

   of all such policies, customs, and practices, formal or informal, which are

   moving forces behind the enforcement actions against Plaintiff Ennis and

   others who have been targeted for similar speech, and it had the opportunity

   and authority to intervene and prevent the constitutional violations.

74. The County’s failure to take any remedial action demonstrates express or

   tacit approval, ratification, or support of these unconstitutional policies,

   customs, and practices. At the least, it represents a deliberate indifference

   towards the same which, in either event, expressly or tacitly permitted,

   facilitated, or propagated the resulting constitutional violations.

75. Defendants’ law enforcement actions against Plaintiff Ennis under T.C.A. §§

   55-8-197 and § 39-17-901 targeting his constitutionally protected political



                                       33

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 33 of 44 PageID #: 33
   speech on gun control demonstrates that Defendants practices, policies, and

   customs have not only already injured Plaintiff Ennis’s constitutional rights,

   but continue to expose him and all similarly situated Tennessee citizens to a

   credible threat of similar law enforcement actions, including unreasonable

   searches, seizures, detentions, arrests, and/or criminal charges, in response

   to the display on or in their motor vehicles of protected speech when it

   includes words or terms that Defendants may find merely offensive, vulgar,

   or otherwise distasteful.

76. As a direct and proximate result of Defendants’ conduct, Plaintiff Ennis and

   the class of similarly situated individuals he represents in this action have

   suffered and will otherwise continue to suffer irreparable harm, including the

   loss of their constitutional rights to remain free of unreasonable search and

   seizure and the chilling of their free speech, entitling them to the declaratory

   and injunctive relief and damages they seek in this action as necessary to

   remedy such harm.


COUNT II: DEPRIVATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                 FREE SPEECH RIGHTS VIOLATIONS
           (U.S. CONST., FIRST & FOURTEENTH AMENDS.;
                     TENN. CONST., ART. 1, §19)

77. Plaintiffs hereby incorporate by reference the allegations set forth above as

   though fully set forth herein.

78. For the same essential reasons that Defendants’ policies, customs, and

   practices led to the violation of Plaintiff Ennis’s fundamental constitutional


                                      34

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 34 of 44 PageID #: 34
   rights to remain free of unreasonable search and seizure as set forth above

   and incorporated as though fully set forth herein, those policies, customs, and

   practices violated Plaintiff Ennis’s fundamental constitutional free speech

   rights under clearly established law because there was no objectively

   reasonable basis for targeting—much less suppressing through their

   enforcement actions—his speech as “obscene” or “offensive.” Again, Plaintiff

   Ennis’s message was classically protected political speech and all the

   Defendants are responsible and liable for the constitutional injuries for the

   same essential reasons they are responsible and liable for the violations of

   Plaintiff Ennis’s rights to remain free from unreasonable search and seizure,

   as set forth above and incorporated as though fully set forth herein.

79. Additionally, Defendants’ conduct in targeting this protected speech for

   suppression gives rise to an actionable claim of unlawful retaliation. “A

   retaliation claim essentially entails three elements: (1) the plaintiff engaged

   in protected conduct; (2) an adverse action was taken against the plaintiff

   that would deter a person of ordinary firmness from continuing to engage in

   that conduct; and (3) there is a causal connection between elements one and

   two—that is, the adverse action was motivated at least in part by the

   plaintiff’s protected conduct.” Kennedy, 635 F.3d at 217-18. This is also an

   objective standard. Thus, the plaintiffs “need not show they were actually

   deterred from exercising their right to free speech, but rather must show the

   actions were ‘capable of deterring a person of ordinary firmness from



                                      35

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 35 of 44 PageID #: 35
   exercising his or her right[s].’” Center for Bio-Ethical Reform, 477 F.3d at 822

   (quoting Thaddeus-X v. Blatter, 175 F.3d 378, 397 (6th Cir. 1999)).

80. Like the other general principles of controlling law discussed above, the law

   of retaliation was clearly established long before the enforcement actions at

   issue such that Defendants had “fair and clear warning” of it. Kennedy, 635

   F.3d at 214. As the Sixth Circuit “stated unequivocally” back in 1999,

   “‘Supreme Court decisions rendered long before the actions at issue in th[is]

   case that government actions may not retaliate against an individual for the

   exercise of protected First Amendment freedoms.”’ Center for Bio-Ethical

   Reform, 477 F.3d at 824 (quoting Dietrich v. Burrows, 167 F.3d 1007, 1013

   (6th Cir.1999)); see also Kennedy, 635 F.3d at 219 (“it is well-established that

   a public official’s retaliation against an individual exercising his or her First

   Amendment rights is a violation of § 1983”).

81. First, Plaintiff Ennis unquestionably engaged in protected conduct through

   the peaceable display of the political statement about gun control on his

   truck, for all the reasons stated above and incorporated herein. Second,

   multiple adverse actions were taken against him that would deter a person of

   ordinary firmness from continuing to engage in that conduct: he was

   surveilled at a public gas station; subjected to a traffic stop as soon as he

   attempted to drive away; detained while being accused of displaying an

   unlawfully “obscene” and “offensive” message; and issued a formal citation for

   allegedly violating the state’s obscenity law, which Defendants then pressed



                                       36

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 36 of 44 PageID #: 36
   forward for prosecution by doubling-down on the accusation in the face of

   Plaintiff Ennis’s repeated complaints about being illegally targeted.

82. Third, these adverse actions were “motivated at least in part by the

   plaintiff’s protected conduct.” Kennedy, 635 F.3d at 217-18 (italics added).

   The protected conduct was at the heart of all the adverse actions taken

   against Plaintiff Ennis: he was stopped specifically because of his political

   statement about gun control contained in the window sticker; he was

   detained and accused of displaying an unlawfully “obscene” and “offensive”

   specifically because of that statement; he was issued a citation for violating

   the state’s obscenity law based solely on the message of the sticker; and

   Defendants doubled-down on their pursuit of the criminal citation against

   him specifically because, in their judgment, the message was “obscene” or

   “offensive,” even though they lacked any objectively reasonable basis for

   targeting the speech under the clearly established law of free speech rights.

   Again, the very statute on which Defendants based the criminal citation

   against Plaintiff Ennis on its face clearly had no application to the speech

   they targeted, since it did not involve anything sexual in nature—much less

   anything appealing to prurient sexual interests, as it must have to trigger

   any application of T.C.A. § 55-8-187. Thus, Defendants pursued these adverse

   actions against Plaintiff Ennis not only in direct contravention of the clearly

   established constitutional law but also in direct conflict with the state’s own

   obscenity laws which do not even reach such speech. Doing so, particularly



                                      37

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 37 of 44 PageID #: 37
   through the united front they displayed in pressing the citation, reveals a

   specific animus towards Plaintiff Ennis’s protected speech.

83. Indeed, Defendant Downs, the supervisor of Defendant Sanford, rebuffed

   Plaintiff Ennis’s challenges through the chain of command by telling him

   “some may find that [speech] offensive,” and Defendant Downs made clear he

   was one of those people whose sensibilities would be offended because he

   would not want his children “to see something like that.” Defendant Edison,

   the supervisor of Defendant Downs, was specifically advised of Defendant

   Downs’s statements purportedly justifying the citation. Yet, Defendant

   Edison did nothing to intervene or alter the course of action with the charge,

   despite his authority to do so and being on clear notice that the citation had

   no reasonable basis under the well-settled law. Instead, when Plaintiff Ennis

   brought the complaint up the chain of command, Defendant Edison tacitly

   agreed with and approved the actions and statements of the other officers in

   refusing to question them. And then, he expressed his own personal interest

   in having the charge press forward into court to see how a prosecution

   against Plaintiff Ennis would “transpire” before a judge. Such a united front

   around pushing this criminal citation into a prosecution smacks of an effort

   to use Plaintiff Ennis’s speech as a means to somehow legitimize through the

   judicial process an unconstitutional policy, custom, or practice designed to

   target such protected speech for suppression.




                                      38

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 38 of 44 PageID #: 38
84. In any event, it is clear that Defendants were motivated in their adverse

   actions against Plaintiff Ennis at least “in part because of [his]

   constitutionally protected speech,” establishing a claim of retaliation. Center

   for Bio-Ethical Reform, 477 F.3d at 823 (italics added).

85. All the Defendant are responsible and liable for this constitutional injury for

   the same essential reasons they are responsible and liable for the injuries to

   Plaintiff Ennis’s rights to remain free of unreasonable search and seizure, as

   set forth above and incorporated as though fully set forth herein.

86. And Defendants’ law enforcement actions against Plaintiff Ennis under

   T.C.A. §§ 55-8-197 and § 39-17-901 targeting him for unconstitutional

   retaliation based on his protected political speech demonstrate that

   Defendants’ practices, policies, and customs have not only already injured

   Plaintiff Ennis’s constitutional rights, but continue to expose him and all

   similarly situated Tennessee citizens to a credible threat of similar law

   enforcement actions, including unconstitutional and retaliatory actions

   designed to unlawfully suppress protected speech when it includes words or

   terms that Defendants find merely offensive, vulgar, or otherwise distasteful.

   These adverse actions taken against Plaintiff Ennis, and the other

   individuals cited for violating the state obscenity laws based on bumper

   stickers containing the word “fuck,” have directly targeted constitutionally

   protected speech being lawfully exercised in areas open and visible to the

   public within the jurisdiction of Defendants’ law enforcement agency. Thus,



                                       39

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 39 of 44 PageID #: 39
   Plaintiff Ennis, all members and supporters of FPC and FPF, and all other

   similarly situated law-abiding citizens of Tennessee, including those seeking

   to peaceably advance the “pro-gun” side of the gun control debate, reasonably

   fear and realistically face similar dangers of unconstitutional law

   enforcement actions against them for similar displays on or in their motor

   vehicles of “vehement, caustic, and sometimes unpleasantly sharp” but

   nonetheless fully protected speech on matters of public importance.

87. As a direct and proximate result of Defendants’ conduct, Plaintiff Ennis and

   the class of similarly situated individuals he represents in this action have

   suffered and will otherwise continue to suffer irreparable harm, including the

   loss of their constitutional rights and the chilling of their free speech,

   entitling them to the declaratory and injunctive relief and damages they seek

   in this action as necessary to remedy such harm.


                            REQUEST FOR RELIEF


   WHEREFORE, Plaintiffs respectfully request that this Court enter judgment

in their favor and against Defendants as follows:


   (a) Declaratory judgment that the policies, practices, and customs of

      Defendants at issue herein have violated and, unless and until judicially

      enjoined, pose a credible threat of continuing to violate the rights

      protected under the Fourth and Fourteenth Amendment to the United

      States Constitution, as well as the counterpart rights to remain free of

      unreasonable search and seizure under the Tennessee Constitution

                                       40

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 40 of 44 PageID #: 40
     Article 1, section 7, of Plaintiff Ennis, the members and supporters of

     Plaintiffs FPC and FPF, and all other similarly situated individuals who

     have engaged, are engaging, or seek to engage in forms of protected

     speech through the display on or in their motor vehicles of messages

     similar to message at issue here.

  (b) Preliminary and permanent injunctive relief against Defendants, all

     officers, employees, agents of Defendants, all persons acting in cooperation

     with Defendants or under the supervision, direction, or control of

     Defendants, from, directly or indirectly, continuing to enforce,

     authorizing, or permitting the enforcement of, or elsewise propagating,

     whether under the ostensible authority of T.C.A. §55-8-187 or otherwise,

     the policies, customs, and practices of effecting unreasonable searches and

     seizures based on the targeting for suppressing of displays on or in motor

     vehicles of protected speech similar to the protected speech at issue here.

  (c) Declaratory judgment that the policies, practices, and customs of

     Defendants at issue herein have violated and, unless and until judicially

     enjoined, pose a credible threat of continuing to violate the rights under

     the First and Fourteenth Amendment to the United States Constitution,

     as well as the counterpart rights to free speech under the Tennessee

     Constitution Article 1, section 19, of Plaintiff Ennis, the members and

     supporters of Plaintiffs FPC and FPF, and all other similarly situated

     individuals who have engaged, are engaging, or seek to engage in forms of



                                     41

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 41 of 44 PageID #: 41
     protected speech through the display on or in their motor vehicles of

     messages similar to message at issue here.

  (d) Injunctive relief against each Defendant, all officers, employees, agents of

     each Defendant, all persons acting in cooperation with each Defendant or

     under the supervision, direction, or control of each Defendant, from,

     directly or indirectly, continuing to enforce, authorizing, or permitting the

     enforcement of, or elsewise propagating, whether under the ostensible

     authority of T.C.A. §55-8-187 or otherwise, the policies, customs, and

     practices of targeting for unconstitutional suppression displays on or in

     motor vehicles of protected speech similar to the protected speech at issue

     here.

  (e) To that end, Plaintiffs request an order specifically declaring the vehicle

     window sticker that was the subject of Defendants’ enforcement action

     against Plaintiff Ennis be deemed constitutionally protected free speech,

     and thereby enjoining Defendants from enforcing any such policies,

     practices, or customs against Plaintiff Ennis on the basis of this sticker

     and others like it, such that he may display it without further risk of law

     enforcement action or criminal prosecution.

  (f) Consistent with his duty as Sheriff of Sumner County, Plaintiffs request

     an order instructing Defendant Weatherford to train his subordinate

     officers in the proper interpretation and enforcement of T.C.A. §55-8-187

     as reasonably necessary to ensure that this law, and all related policies,



                                      42

Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 42 of 44 PageID #: 42
         customs, and practices of the SCSO, are applied in a manner consistent

         with the rights to remain to free of unreasonable search and seizure and

         to engage in protected speech as guaranteed under the federal and state

         Constitutions.

      (g) An award of nominal damages against Defendant for the past deprivation

         of Plaintiffs’ constitutional rights as set forth in this Complaint pursuant

         to 42 U.S.C. § 1983.

      (h) Compensatory damages, including, but not limited to, reasonable

         attorney’s fees and costs incurred by Plaintiff FPC and FPF in defending

         Plaintiff Ennis against the criminal citation and resulting prosecution.

      (i) An award of their reasonable attorney fees, costs, and expenses pursuant

         to 42 U.S.C. § 1988 and other applicable law.

      (j) Such other relief as the Court deems just and proper.


                                 JURY DEMAND


      Plaintiffs hereby demand a jury trial.


Dated this 17th day of September, 2020


Respectfully Submitted,


/s/ Michael P. Sousa                           /s/ Eugene Volokh
Michael P. Sousa                               Eugene Volokh
Law Offices of Michael P. Sousa, APC           385 Charles E. Young Dr. E.
3232 Governor Dr., Suite A                     Los Angeles, CA 90095
San Diego, CA 92122                            Tel.: 310-206-3926
Tel.: 858-453-6122                             Email: volokh@law.ucla.edu
Email: msousa@msousalaw.com                    Pro Hac Vice admission pending
Pro Hac Vice admission pending
                                         43

   Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 43 of 44 PageID #: 43
/s/ Lloyd R. Tatum
Lloyd R. Tatum
BPR # 011326
Tatum & Tatum
Tatum Building
124 E. Main Street
P.O. Box 293
Henderson, TN 38340
Tel.: 731-989-3493
Email: Lloydtatum1@yahoo.com
Local Co-Counsel

Attorneys for Plaintiffs




                                     44

   Case 3:20-cv-00805 Document 1 Filed 09/18/20 Page 44 of 44 PageID #: 44
